Citation Nr: 0202236	
Decision Date: 03/08/02    Archive Date: 03/15/02

DOCKET NO.  99-02 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for paranoid 
schizophrenia, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his Spouse, and his Daughter


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from April 1953 to July 1955.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an October 1998 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Louis, Missouri, which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and the RO has obtained all 
relevant evidence necessary for an equitable disposition of 
this appeal.

2.  The veteran's paranoid schizophrenia is manifested by a 
generally good mood, orientation to time, place and person, 
intact recent and remote memory, no psychiatric complaints, 
no recent psychiatric treatment, some circumstantial and 
tangential speech, some thinking close to delusional in 
nature, a flat affect, but there is no evidence of crying 
spells, hallucinations, sleep deprivation, medication, 
depressed mood, anxiety, suspiciousness, and panic attacks, 
and recent medical opinion described the veteran as having 
minimal schizophrenic signs.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
paranoid schizophrenia, have not been met.  See 38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9203 
(2001); 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, during the pendency of this appeal 
there was a change in the law pertaining to veteran's 
benefits.  On November 9, 2000, the President signed into law 
the Veterans Claim Assistance Act of 2000 (VCAA), which 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2001).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. §§ 
3.102, 3.159). 

In the most recent Supplemental Statement of the Case, issued 
in July 2001, the RO referenced the VCAA, and thus, appears 
to have considered the requirements of the VCAA in this case.  
Nevertheless, the Board will also examine the claims file to 
ensure that the VCAA has been satisfied.  In this regard, the 
Board finds that the veteran was provided adequate notice as 
to the evidence needed to substantiate his claim.  The RO 
provided the veteran with a copies of rating decisions dated 
in May 1998 and October 1998, as well as a January 1999 
Statement of the Case, and February 1999 and July 2001 
Supplemental Statements of the Case.  The RO has also made 
satisfactory efforts to ensure that all relevant evidence has 
been associated with the claims file.  In this regard, the 
veteran was provided a personal hearing before the RO in 
August 2000.  Private medical records from Missouri Baptist 
Medical Center, Perryville Community Hospital, and St. John's 
Mercy Medical Center and VA outpatient treatment records, 
including mental health records, were requested.  

The veteran underwent a VA examination in September 1998, and 
was scheduled for another VA examination in September 2000, 
although he failed to report to that examination.  There is 
no indication that the veteran did not receive notice of that 
examination, and the veteran has made no attempt to explain 
his absence.  See 38 C.F.R. § 3.655.  The Board notes that 
the veteran's representative, in a December 2001 statement, 
requests a new examination for the veteran, despite the fact 
that he failed to appear at the September 2000 examination.  
Part of the representative's argument is that the September 
1998 VA examination does not contain a Global Assessment of 
Functioning (GAF) score.  See 38 C.F.R. § 4.130.  
Nevertheless, the Board notes that the September 1998 VA 
examination report does contain a GAF score.  Moreover, as to 
the request for a new examination, the Board notes that 
towards the end of the August 2000 hearing, the veteran was 
asked if he was willing to report for an examination, but he 
answered no, and indicated that he did not wish to come in 
anymore.  The hearing officer explained to the veteran that 
his failure to report for an examination could adversely 
affect his claim, but the veteran responded "that's 
alright."  Contrary to that testimony, the veteran submitted 
a statement at the hearing indicating that he was willing to 
appear for a VA examination.  It is not clear whether that 
statement was submitted before or after the veteran's 
testimony.  In any event, following the hearing the veteran 
was scheduled for the September 2000 examination, for which 
he failed to report.  In light of the foregoing 
circumstances, the Board does not find that any useful 
purpose would be served by delaying this case to try and 
obtain another examination.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran).

Finally, the veteran has not made the RO or the Board aware 
of any other evidence relevant to his appeal that needs to be 
obtained.  Based on the foregoing, the Board concludes that 
the requirements under the VCAA have been satisfied, and the 
Board will proceed with appellate review.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 
(2001).  Where an increase in an existing disability rating 
based on established entitlement to compensation is at issue, 
the present level of disability is the primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  See 38 
C.F.R. § 4.7.

The history of this appeal shows that in November 1955, the 
veteran was granted service-connection for schizophrenic 
reaction, paranoid, in partial remission, competent, and was 
assigned a 100 percent rating effective from August 1955 to 
October 1955, and a 70 percent rating effective from November 
1955.  A January 1958 rating decision decreased the rating to 
50 percent disabling, effective from March 1958.  A September 
1962 rating decision decreased the rating to 30 percent 
disabling, effective from November 1962, and a January 1965 
rating decision decreased the rating to 10 percent disabling, 
effective April 1965.  The 10 percent rating has remained in 
effect, and in 1998, the veteran initiated the present 
appeal.

The report on a VA examination conducted in September 1998 
shows that since the veteran's last mental evaluation in 
1970, in which a VA examiner noted the veteran was in good 
partial remission from schizophrenia, the veteran had no 
contact with the mental health community, either privately or 
at the VA.  The veteran related that his mood was generally 
good and he denied any crying spells or hallucinations.  He 
slept well and was currently not taking any medications 
except vitamins.  The examiner noted the veteran had 
virtually no psychiatric complaints and that the veteran 
informed him that his reason for requesting an increased 
rating was primarily due to his need for money.  The veteran 
and his wife indicated that there had been no significant 
changes in the veteran's mental condition over the last 
several years.  The veteran reported that he had retired in 
1994, and presently spent his time repairing his house, 
reading books, and watching television.  Mental evaluation 
revealed that the veteran's insight into the reason for the 
examination was poor.  Nevertheless, the veteran was 
described as oriented to time, place and person.  He was 
somewhat circumstantial and tangential in answering 
questions, but his recent and remote memory appeared intact.  
There was no evidence of hallucinations, but some thinking 
was close to delusional in nature.  The examiner noted the 
veteran showed minimal schizophrenic signs and appeared to 
have been stable over the last number of years since the 1970 
VA examination.  The diagnosis on Axis I was schizophrenia, 
paranoid type, in partial remission; no diagnosis was entered 
on Axis II.  Diagnosis on Axis III was lack of income and 
social contacts.  His Global Assessment of Functioning (GAF) 
score on Axis V was 55 based on flat affect, circumstantial 
speech, few friends, and few activities. 

An October 1998 rating decision continued evaluation of the 
veteran's service-connected disability at 10 percent 
disabling based on the results of the September 1998 VA 
examination. 

Letters received by the RO in August 1998 and in January 1999 
indicate the veteran contends that his DD-214 shows he 
retired from military service permanently disabled and that 
he should therefore receive a 100 percent rating.
 
The transcript of the veteran's personal hearing before the 
RO held in August 2000 shows the veteran testified that he 
was currently not receiving any treatment for his service-
connected disability.  The veteran's wife testified that the 
veteran was not taking any medications for a nervous 
condition.  The veteran testified that having a nervous 
condition on his record and being perceived as permanently 
disabled interfered with his ability to obtain the jobs he 
desired.  The veteran responded in the negative when asked 
whether he had problems remembering events in the past.  His 
wife testified that since he was diagnosed with diabetes, his 
memory seemed slower.  The veteran indicated that he retired 
in 1994 after having worked full-time for twenty years as an 
aircraft mechanic, during which time his duties increasingly 
became primarily janitorial work and stripping planes.  The 
veteran further indicated that he did not have any problems 
performing jet mechanic work, other than a collapse he 
suffered due to hemorrhaging in the early 90's.  His wife 
stated the hemorrhaging might be linked to the strong 
chemicals and stripping he encountered at work.   The veteran 
also had hemorrhaging in 1974 and in the mid-80's.  The 
veteran testified that his retirement in 1994 was "regular" 
and not due to his disability.  He responded in the negative 
when asked whether he received any electric shock treatment 
since his discharge from service.  The veteran testified that 
he experienced temporary memory loss during the time he 
underwent electric shock therapy in-service and permanent 
memory loss of the events surrounding the accident that 
necessitated the therapy.  In all of the veteran's visits to 
the VA Medical Center for diabetes, he was only seen once for 
a nervous condition.

The veteran's service-connected paranoid schizophrenia is 
presently assigned a 10 percent rating under 38 C.F.R. § 
4.130, Diagnostic Code (DC) 9203, which prescribes a 10 
percent rating for occupational and social impairment due to 
mild or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  38 C.F.R. § 4.130, DC 9203.  A 30 percent rating 
requires evidence of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and normal conversation), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
38 C.F.R. § 4.130, DC 9203.

Based on a review of the evidence of record, the Board finds 
that the veteran's disability picture more closely 
approximates the criteria for the currently assigned 10 
percent rating under DC 9203, and that the preponderance of 
the evidence is against assignment of a rating in excess of 
10 percent at this time.  According to the report on the 
September 1998 VA examination, the veteran's mood has been 
generally good with no significant changes in his mental 
condition over the last several years.  In fact, it was noted 
that the veteran had no psychiatric treatment since his last 
evaluation in 1970.  He denied having crying spells, 
hallucinations, or sleep deprivation and denied taking any 
medications.  The veteran was oriented to time, place and 
person, and recent and remote memory appeared intact.  At the 
August 2000 RO hearing, the veteran and his wife testified 
that the veteran was not currently receiving any treatment 
for his disability or taking any medications.  The Board 
finds that the foregoing findings are consistent with the 
currently assigned 10 percent rating under DC 9203.

While the examiner noted some circumstantial and tangential 
answers to questions, and some thinking that was close to 
delusional in nature, there was no evidence of 
hallucinations, and the examiner opined that the veteran 
showed minimal schizophrenic signs.  Moreover, although the 
examiner assigned a GAF score of 55, and indicated that the 
veteran had a flat affect, the Board finds that the majority 
of the veteran's symptoms support a 10 percent rating under 
DC 9203.  The GAF score assigned by the VA examiner does not 
appear consistent with the reported clinical findings, and 
the examiner's conclusion that the veteran had "minimal 
schizophrenic signs."  Rather, the majority of the clinical 
findings more closely approximate the current 10 percent 
rating, based on application of the General Rating Formula 
for Mental Disorders.  38 C.F.R. § 4.130.  Despite findings 
of a few symptoms indicative of a higher rating, the record 
contains no findings of depressed mood, anxiety, 
suspiciousness, panic attacks, chronic sleep impairment, and 
mild memory loss, which are factors required for assigning a 
30 percent rating under DC 9203.  Additionally, the VA 
examiner noted in the September 1998 examination report that 
the veteran "had virtually no psychiatric complaints," and 
that he was asking for an increase primarily to get more 
money.  Upon a review of the objective clinical findings 
contained in the record, the Board finds that the veteran's 
overall disability picture, as described above, more closely 
approximates the criteria for the currently assigned 10 
percent rating, but no higher.  

In reaching the foregoing determination, the Board has 
considered the complete history of the veteran's paranoid 
schizophrenia, his complaints and the current clinical 
manifestations of the schizophrenia, as well as any effects 
on the veteran's earning capacity.  See 38 C.F.R. §§ 4.1, 
4.2, 4.10, 4.41.  All pertinent aspects of 38 C.F.R. Parts 3 
and 4 have also been considered.  Should the veteran's 
disability increase in severity, he may be entitled to a 
higher evaluation.  Nevertheless, at present the evidence 
does not support a rating in excess of 10 percent.  See 38 
C.F.R. § 4.1.  The Board finds that as the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not applicable, and the increased rating claim 
must be denied.  See 38 U.S.C.A. 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Finally, the evidence indicates that the veteran retired in 
1994, and presently spends his time doing home repairs and 
reading.  The veteran contends that his paranoid 
schizophrenia prevented him from getting certain kinds of 
jobs in the past.  Nevertheless, there is no evidence of 
record that the veteran's service-connected paranoid 
schizophrenia causes marked interference with employment 
(i.e., beyond that already contemplated in the assigned 
evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Moreover, the 
Board emphasizes that the percentage ratings assigned by the 
VA Schedule for Rating Disabilities represent the average 
impairment in earning capacity resulting from a service-
connected disability.  38 C.F.R. § 4.1.  In the present case, 
to the extent that the veteran's paranoid schizophrenia 
interferes with his employability, the currently assigned 10 
percent rating adequately contemplates such interference, and 
there is no evidentiary basis in the record for a higher 
rating on an extra-schedular basis.  Hence the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) for assignment of 
an extra-schedular evaluation.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996).

 
ORDER

The criteria not having been met, the claim for entitlement 
to a rating in excess of 10 percent for paranoid 
schizophrenia, is denied.



		
	L. H. ESKENAZI
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

